Citation Nr: 0318203	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On December 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded the following 
examination(s):  An Ear, Nose and Throat 
(ENT) examination, accompanied by an 
audiological examination.  The purpose of 
the evaluations is to determine the nature 
and extent of the veteran's bilateral 
hearing loss and to provide an opinion as 
to the likelihood that any current hearing 
disability is causally related to service.  
The claims folder should be made available 
to the examiner(s) for review.  

The attention of the ENT examiner is 
respectfully invited to the veteran's 
history of audiological difficulties, 
briefly summarized below for convenient 
reference.  The examiner is, however, 
expected to make an independent review of 
the claims file to ascertain any other 
relevant information not included in this 
summary.  

The veteran had active service from 
September 1942 until November 1945.  His 
military occupational specialty was that 
of airplane and engine mechanic.  His 
civilian occupation was that of a drill 
press operator.  Though no service medical 
records are available, the veteran reports 
that he suffered an ear infection during 
service.  He stated that the condition 
required surgery subsequent to service, in 
about 1947.  More recently, the veteran 
was treated from September 1981 to August 
1999 at the Muskegon Hearing and Speech 
Center.  A February 1988 report noted very 
slight hearing loss on the left and mild 
to moderate hearing loss on the right.  He 
had excellent speech discrimination 
ability in both ears.  The report also 
noted that the veteran wore a hearing aid.  
The hearing aid was initially fitted in 
1981.

In addition to any other tests deemed 
necessary, the evaluation should include 
puretone audiometry testing.  The testing 
must include findings as to puretone 
thresholds, for both ears, at each of the 
following frequencies: 1000, 2000, 3000 
and 4000 Hertz.  An average puretone 
threshold for each ear should be 
indicated.  Additionally, the veteran must 
undergo a controlled speech discrimination 
test (Maryland CNC).  Examinations must be 
conducted without the use of hearing aids. 

Following the examination, any appropriate 
testing including the audiological 
evaluation, and a review of the claims 
folder, the ENT examiner is requested to 
provide an opinion whether is it likely, 
unlikely or is the probability in 
approximate equal balance between whether 
it is likely or it is not likely that 
there is a causal relationship between any 
current hearing disability and his period 
of service. 

The examiner is to assume the truth of the 
veteran's statements of medical history, 
unless he finds evidence in the record 
that would contradict such statements, and 
the examiner should support his response 
with specific evidence of record and, 
where appropriate, generally accepted 
medical principles.  If the examiner deems 
that insufficient evidence exists to 
provide an opinion without resort to pure 
speculation, he should so state.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





